Citation Nr: 1027389	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  09-04 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection, for accrued benefits 
purposes, for obstructive sleep apnea (claimed a sleep disorder).

2.  Entitlement to service connection, for accrued benefits 
purposes, for a disability manifested by breathing problems.

3.  Entitlement to special monthly compensation (SMC), for 
accrued benefits purposes, based on the need for regular aid and 
attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1973.  
He died in February 2005.  The appellant is the Veteran's 
surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision issued in December 2007 by of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in October 2009; a copy of 
the hearing transcript is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Under 38 U.S.C.A. § 5121 (West 2002), a claim for accrued 
benefits is explicitly limited to the evidence in the file at the 
date of the Veteran's death.  See Hyatt v. Shinseki, 566 F.3d 
1364 (Fed. Cir. 2009).  By regulations, VA has interpreted 
"evidence in the file at date of death" to include "evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was no physically located in the VA 
claims folder on or before the date of death."  38 C.F.R. 
§ 3.1000(d)(4) (2009).  VA medical records are considered to be 
constructively in VA's possession.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, on remand, VA should obtain any 
outstanding VA treatment records not already associated with the 
claims folder.  In this regard, the Board notes that the claims 
folder contains VA medical records from the Dallas VA Medical 
Center (VAMC) dated from April 3, 1974 to April 12, 1974, from 
November 7, 1977 to November 30, 1977, from August 12, 1988 to 
November 17, 1988, from March 1, 1989, to March 2, 1989, from 
April 21, 1991 to May 9, 1991; from the San Antonio VAMC dated 
from March 12, 1979 to April 1, 1979; from the Waco VAMC dated 
from June 12, 1979 to October 7, 1986; from the New Orleans VAMC 
dated from March 11, 1993 to December 19, 1995; and from the 
Biloxi VAMC and Mobile VA outpatient clinic dated from July 5, 
1990 to October 5, 2000, from November 21, 1997 to November 20, 
2001, from April 4, 2003 to April 5, 2004.  Hence, on remand, the 
VA must obtain all outstanding pertinent medical records from the 
above VA facilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Dallas, Waco, and San Antonio, Texas 
VAMCs, the New Orleans, Louisiana VAMC, and 
the Biloxi VAMC and Mobile, Alabama VA 
outpatient clinic not already associated with 
the claims folder.  See the above list, and 
please ensure that the records request are 
from dates other than the dates listed 
above, as VA is already in possession of the 
noted records.  All records and/or responses 
received should be associated with the claims 
file.  If the search for such records has any 
negative results, this should be included in 
the claims file.

2.  After completion of the above development, 
the appellant's claims for accrued benefits 
should be readjudicated.  If any determination 
remains adverse to the appellant, she and her 
representative and her representative should 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


